     Case 2:17-cv-06089-VBF-JC Document 27 Filed 08/28/20 Page 1 of 2 Page ID #:465



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    SAUL CAMPOS,                          )   Case No. 2:17-cv-06089-VBF-JC
                                            )
12                                          )
                           Petitioner,      )
13                                          )   ORDER ACCEPTING FINDINGS,
                    v.                      )   CONCLUSIONS, AND
14                                          )   RECOMMENDATIONS OF
                                            )   UNITED STATES MAGISTRATE
15    WARREN I. MONTGOMERY,                 )   JUDGE
                                            )
16                                          )
                           Respondent.      )
17 ________________________________
18
          Pursuant to 28 U.S.C. § 636, the Court has reviewed the operative First
19
   Amended Petition for Writ of Habeas Corpus by a Person in State Custody
20
   (“Petition”) and all of the records herein, including the May 18, 2020 Report and
21
   Recommendation of United States Magistrate Judge (“Report and
22
   Recommendation”). The Court approves and accepts the Report and
23
   Recommendation.
24
          IT IS HEREBY ORDERED that the Petition is denied, this action is
25
   dismissed with prejudice and that Judgment be entered accordingly.
26
   ///
27
   ///
28
   ///
     Case 2:17-cv-06089-VBF-JC Document 27 Filed 08/28/20 Page 2 of 2 Page ID #:466



 1         IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 2 the Judgment herein on petitioner and on respondent’s counsel.
 3         IT IS SO ORDERED.
 4
 5 Dated: August 28, 2020          ________________________________________
 6                                 HONORABLE VALERIE BAKER FAIRBANK
                                   SENIOR UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
